Citation Nr: 0800457	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  00-22 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Service connection for a neuropsychiatric disorder.

2.	Service connection for hypertension.

3.	Entitlement to an initial evaluation in excess of 20 
percent for service-connected herniated nucleus pulposus, L4-
L5 bilateral radiculopathy, lumbar myositis.  

4.	Entitlement to an evaluation in excess of 40 percent for 
service-connected herniated nucleus pulposus, L4-L5 bilateral 
radiculopathy, lumbar myositis, from June 6, 2002.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had verified active service from January 1998 to 
April 1998.  The DD Form 214 of record reflecting this 
service indicates moreover that the veteran served an 
additional two months and 24 days of inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 1999 
and May 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  

The Board remanded this matter for further development in 
January 2004.  In this decision, the Board will address the 
veteran's increased rating claims, and his service connection 
claim for a neuropsychiatric disorder.  But the issue of 
service connection for hypertension is addressed in the 
REMAND portion of the decision below is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran's neuropsychiatric disorder is related to his 
service-connected lower back disorder.  

2.	From October 16, 1998, the preponderance of the medical 
evidence of record has indicated that the veteran has 
experienced pronounced intervertebral disc syndrome from his 
lower spine disorder, characterized by persistent symptoms 
with little intermittent relief.  

3.	No medical evidence of record indicates that the veteran's 
lower spine disorder involves ankylosis or vertebra 
fractures.  


CONCLUSIONS OF LAW

1.	The veteran's neuropsychiatric disorder is proximately due 
to his service-connected lower spine disorder.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310 (2007).  

2.	The criteria for a disability evaluation of 60 percent, 
for the service-connected lower spine disorder, have been met 
from October 16, 1998.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Codes 5235-5243 (2007); 38 C.F.R. § 4.71a, 
as amended by 67 Fed. Reg. 54345-54349 (August 22, 2002), and 
68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an increased rating for a 
lower spine disorder, and service connection for a 
neuropsychiatric disorder.  In the interest of clarity, the 
Board will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in several 
letters from VA dated between January 2002 and September 
2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed 
the veteran of the elements comprising his claims and of the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  And VA advised the veteran of 
the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide complete notification to the veteran until 
September 2006, after the initial adjudication of his claims.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  

In this decision, the Board will grant the veteran's claims 
for increase and service connection.  Any defect with respect 
to notice for these claims will be rectified by the RO when 
effectuating the awards.  Moreover, the Board notes that 
following complete notice for these particular claims in 
September 2006, the RO readjudicated the claims in the July 
2007 Supplemental Statement of the Case.  See Mayfield, 
supra.    

As such, the Board finds that no prejudice has been incurred 
by the veteran as a result of the untimely notice here.  VA 
has satisfied VCAA notification requirements in this matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with 
compensation medical examinations for his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Veteran's Claim for Secondary Service 
Connection

The veteran claims that he has a neuropsychiatric disorder 
that relates to his service-connected lower spine disorder.  
The RO denied the veteran's claim in the May 2002 rating 
decision on appeal.  For the reasons set forth below, the 
Board disagrees with that decision, and finds service 
connection warranted here.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to, the result 
of, or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2007).  Establishing service-connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, VA medical records demonstrate that the 
veteran has a current psychiatric disorder.  VA treatment 
records dated since 2001 reflect diagnoses of depression with 
psychotic features.  And an October 2006 VA compensation 
examination report of record notes a diagnosis of major 
depressive disorder with psychotic features.  

The record also indicates that this psychiatric disorder is 
related to the veteran's service-connected lower spine 
disorder.  See 38 C.F.R. § 3.310(a).  In the October 2006 VA 
report, the examiner characterized the veteran's psychiatric 
disorder as a neuropsychiatric disorder, and then stated that 
this disorder is likely related to the veteran's service-
connected lower spine disorder.  As no other medical nexus 
evidence challenges this finding, the Board finds that the 
evidence of record does not preponderate against the 
veteran's claim that his current neuropsychiatric disorder 
relates to his current lower spine disorder.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  
As such, service connection for a neuropsychiatric disorder 
is warranted here.  


III.  The Merits of the Veteran's Claims for Increased Rating

In April 1999, the veteran claimed service connection for a 
lower spine disorder, which he claims he incurred on active 
duty in October 1998.  In October 1999, the RO service 
connected the veteran for a lower spine disorder at 20 
percent disabling, effective October 16, 1998.  See 38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  In a 
September 2002 rating decision, the RO increased the 
evaluation to 40 percent, effective June 6, 2002.  

Since a November 1999 notice of disagreement filed against 
the October 1999 rating decision, the veteran has maintained 
that a higher evaluation is due for his lower spine disorder.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is 
presumed to be seeking the maximum available benefit even 
where an increase is granted during the appeal period).  

For the reasons set forth below, the Board partly agrees with 
the veteran's increased rating claim - the Board finds a 
higher initial rating of 60 percent warranted from the 
original assigned effective date of October 16, 1998.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where 
the original rating assigned is appealed, consideration must 
be given to whether a higher rating is warranted at any point 
during the pendency of the claim).  

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Board will consider both sets of criteria in 
evaluating the veteran's claim.      

Under the old and new criteria, ratings of 10, 20, 30, 40, 
50, 60 and 100 percent are authorized for such disorders as 
vertebra fracture and residuals, ankylosis, limitation of 
motion, lumbosacral strain, and for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 
(2003); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, and Diagnostic Codes 
5235-5243 (2007).  There is no evidence of record of vertebra 
fracture and ankylosis - these disorders are not indicated in 
the private and VA treatment records, or in the several VA 
compensation examination reports of record.  The record does 
indicate, however, that the veteran has limitation of motion 
and has intervertebral disc syndrome.  Therefore, the Board 
will address those relevant criteria under the rating code 
that apply to limitation of motion and intervertebral disc 
syndrome.  

With regard to limitation of motion, the older criteria 
authorize a 40 percent rating for severe limitation of 
motion, and a 20 percent rating for moderate limitation of 
motion.  Under the newer criteria, a 40 percent rating is 
authorized for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, while a 20 percent rating is 
authorized for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

With regard to intervertebral disc syndrome, the older 
criteria authorize a 60 percent rating for pronounced 
symptomatology - i.e., persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  A 40 percent rating is authorized for 
severe intervertebral disc syndrome characterized by 
recurring attacks with little intermittent relief.  And a 20 
percent rating is authorized for moderate symptoms 
characterized by recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Moreover, under the old criteria, intervertebral disc 
syndrome may be evaluated by combining, under 38 C.F.R. § 
4.25, separate evaluations of the chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation may then be used in assigning the disability 
rating.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Id. Note (1).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  Note (2).  

Under the new criteria, intervertebral disc syndrome is 
evaluated on the total duration of incapacitating episodes 
over the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  A 60 
percent rating is warranted with evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 40 percent rating is warranted with 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 20 percent rating is warranted with evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).      
        
In this matter, the medical evidence of record dated from one 
year before the veteran's April 1999 claim for service 
connection for a back disorder consists of service medical 
records, VA and private treatment records, and of October 
1999, June 2002, and October 2006 VA compensation examination 
reports.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Based 
on this evidence, the Board finds a 60 percent rating 
warranted here from October 16, 1998.    

The medical evidence of record has indicated pronounced 
intervertebral disc syndrome since 1998.  See 38 C.F.R. 
§ 4.71a, DC 5293 (2003).  

A November 1998 service medical record noted "L-5 
radiculopathy" as a disabling "medical condition."  A 
December 1998 private electromyography report noted findings 
compatible with bilateral L5-S1 radiculopathies.  In a 
January 1999 private treatment note, it is stated that the 
veteran was unable to work due to radicular compression 
syndrome, and that he then needed for his disorder "absolute 
bed rest[.]"  The October 1999 VA report noted March 1999 
magnetic resonance imaging (MRI) showing a bulging disc at 
L3-L4, and herniated nucleus puposus at L4-L5.  This 
examination report noted the veteran's complaints of 
radiation, pain on motion, and acute flare ups caused by 
activities in his home.  

Furthermore, an October 1999 private medical record noted 
"[in]tractable pain not responding to treatment" to include 
oral medications.  A September 2000 letter from the veteran's 
private physician stated that, despite the veteran's 
continuing treatment, his lower spine disorder caused him 
impairment in his social, school, and occupational 
activities.  The June 2002 VA examiner noted the veteran's 
complaints of pain, radiation, and limitation of motion.  
This examiner noted the veteran's treatment to include spinal 
blocks.  He noted the veteran's use of bilateral Lofstrand 
crutches.  He provided objective findings of forward flexion 
limited to 10 degrees with 0 degrees extension, of painful 
motion of the back, of spasms and tenderness to palpation of 
the lumbar paravertebral muscles, of slight lumbosacral 
lordosis, and of muscular atrophy in both lower extremities.  

An October 2002 VA medical record showed the prescription of 
Canadian crutches.  An October 2002 VA MRI report indicated a 
straightening of lumbar lordosis from muscle spasm, lumbar 
degenerative disc disease, and lumbar herniation, 
compression, and bulging.  VA treatment records, dated 
between the June 2002 and October 2006 VA compensation 
examinations, showed continuing complaints of pain and 
limitation of motion.  And the October 2006 VA report noted 
the veteran's complaints of constant and severe daily pain 
and limitation of motion.  This examiner also stated that he 
was unable to evaluate the veteran due to the veteran's 
refusal to stop using his crutches.  Nevertheless, the 
examiner did state that, visually, he noted no abnormalities.  
But in a May 2007 addendum report, this examiner noted 
limitation of motion of 0 to 10 degrees in forward flexion 
and 0 to 5 degrees in extension, and stated that severe pain 
precluded further examination.        

Based on this evidence, dated from 1998, an increased rating 
is warranted under the older criteria pertaining to 
intervertebral disc syndrome.  The evidence indicates 
pronounced and persistent radicular pain that has led to 
lower back muscle spasms, lower extremity muscular atrophy, 
and to an inability to function independently without 
bilateral Canadian crutches.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

In rendering this decision, the Board has noted the October 
1999 VA examiner's comments that objective medical evidence 
did not support the veteran's complaints of pain.  This 
examiner noted no objective evidence of painful motion, of 
muscle spasm, of lower extremity weakness, or of tenderness 
to palpation.  But the Board finds that the medical evidence 
supporting the veteran's claim - much of which does note 
objective evidence of pain and limitation, and which is dated 
prior to, and since, the October 1999 examination - 
preponderates against the October 1999 VA examiner's 
findings.  See 38 U.S.C.A. § 5107(b), and 38 C.F.R. § 3.102.  

The Board has considered whether a higher rating is warranted 
for the veteran's back disorder based on functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  But the Board finds an 
additional increase under this authority unwarranted.  The 60 
percent rating in this decision accounts for the functional 
limitations associated with the veteran's lower spine 
disorder.      

The Board also finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the Board finds a 60 percent disability 
evaluation appropriate in this matter from October 16, 1998.  
See AB and Fenderson, both supra.  The benefit-of-the-doubt 
rule does not apply to any claim for an additional increase 
beyond that granted in this decision.  As such, any 
additional claim for increase must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the veteran's 
statements, and those lay statements submitted into the 
record from his spouse.  While these statements may be viewed 
as evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	Service connection for a neuropsychiatric disorder is 
granted.  

2.	From October 16, 1998, a 60 percent disability evaluation 
is granted for the veteran's service-connected lumbar spine 
disorder, subject to the law and regulations controlling the 
award of monetary benefits.  


REMAND

In its January 2004 remand, the Board requested a medical 
nexus opinion regarding the veteran's service connection 
claim for hypertension.  Though the veteran underwent a VA 
compensation examination for this disorder in October 2006, 
the examiner did not comment in his report on whether the 
veteran's diagnosed hypertension related to the veteran's 
service. 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned 
to the VA physician who conducted the 
October 2006 examination regarding the 
veteran's hypertension.  

2.  That examiner should advance an 
opinion as to the likelihood (likely, at 
least as likely as not, not likely) that 
the veteran's hypertension relates to his 
service, or to a service-connected 
disorder.       

3.  If the October 2006 VA examiner is 
not available to comment on the veteran's 
hypertension disorder, the veteran should 
be scheduled for a new VA examination 
with an appropriate specialist in order 
to determine the nature, severity and 
etiology of his hypertension.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

4.  That examiner should then advance an 
opinion as to the likelihood that the 
veteran's hypertension relates to his 
service, or to a service-connected 
disorder.       

5.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


